NO'I` FOR PUBLICAT!ON IN VVES'!"S `HAWAI‘I REPORTS AND PACII*`IC `R[ ** Y“

   

and

sTATE 0F HAwArI, P1ainciff,
V.
FLoRDEL1N0 DEL0s sANT0s, D@fendanc
(cR. No. 02-1-2317)

APPEAL FROM THE ClRCUIT COURT OF THE FlRST CIRCUlT

SECOND ORDER OF CORRECTICN
(By: Nakamura, J., for the courtF)

The Memorandum Opinion, filed on September 22, 2009, is
hereby corrected as follows:

On page 9, in the sixth line from the bottom of the
page, the word "not“ should be inserted between the words "did"
and "know" to correct an inadvertent typographical error
regarding the omission of the word "not." As corrected, the text
reads as follows: "Tolentino did not know what Delos Santos was
going to do."

The clerk of the court is directed to incorporate the
foregoing change in the original opinion and take all necessary

steps to notify the publishing agencies of this change.

y Nakamura, Chief Judge, and Leonard, J. Former Associate Judge

Corinne K.A. Watanabe, who was a member of the panel on this appeal, retired
effective December 31, 2009.

 

NOT F()R P[IBLVI,(TA'I`¥()N IN WEST'S HAVVAI‘] RI*IPOR"I`S AND P.¢KCIF!C REI’()`RTPIR

This Second Order of Correction shall be entered nunc
pro tunc to the date and time of the filing of the previous Order
of Correction on October 5, 2009, by this court in this appeal.

DATED: Honolulu, Hawaii, February 1, 20lO.

FOR THE COURT :

£M@““z(.v;,¢mwa…

Chief Judge ff“f7§“